                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY                            -

                                  NORTHERN DIVISION                               J'AN 2 8 2019
                                         ASHLAND


Civil Action No. 18-37-HRW


ERIC ANTHONY JOHNSON,                                                    PLAINTIFF,


v.                                         ORDER


MILLER, et al.,                                                       DEFENDANTS.




       This matter is before the Court upon Defendants' Motion to Dismiss [Docket No. 21],

Defendants' Motions for Summary Judgment [Docket Nos. 22 and 23]. The motions were

referred to United States Magistrate Judge Hanly A. Ingram for Report and Recommendation.


       On January 9, 2019, Magistrate Judge Ingram entered his Report and Recommendation

wherein he found that the Defendants' motion to dismiss should be overruled and their motions

for summary judgment should be sustained. [Docket No. 24].


       Hearing no objections to the report and recommendation, and seeing no error in same,

this Court adopts the recommendation.


       Accordingly, IT IS THEREFORE ORDERED AND ADJUDGED:
1)     that the Magistrate Judge's report and recommendation is hereby approved and

       adopted as and for the opinion of the Court,


2)     that the Motion to Dismiss [Docket No. 21] be OVERRULED,

3)     that the Motions for Summary Judgment [Docket Nos. 22 and 23] be

       SUSTAINED;


4)     the Court declines to grant a Certificate of Appealability; and

5)     that this is a final and appealable order.

This 28th day of January, 2019.
